DETAILED ACTION
The communication dated 1/3/2020 has been entered and fully considered.
Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the outer diameter" and “the inner diameter” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the diameter D of the screws" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 8, 11-12 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (U.S. 8,138,297), hereinafter HUANG.
Regarding claim 1, HUANG teaches: A method for preparing an adhesive composition (HUANG teaches a method for processing a moisture-curable silylated polymer [Col. 1, lines 56-58]. HUANG teaches moisture-curable silylated polymers are used in widespread application as adhesives [Col. 1, lines 13-15] and the moisture-curable silylated polymers is ideally useful in adhesive compositions [Col. 2, lines 5-9]), using an extruder having at least two rotating screws (HUANG teaches in a batch process, the components of the composition can be combined using a twin-screw extruder [Col. 12, lines 19-21; Col. 12, lines 31-35]), successively comprising: - feeding at least one plasticizer into the extruder (HUANG teaches the moisture-curable composition can be prepared with optional component(s) such as plasticizer [Col. 12, lines 13-17]); - degassing the plasticizer in the extruder (HUANG teaches the composition is vacuum de-gassed [Col. 12, lines 28-30]); - feeding at least one silylated prepolymer and mixing the latter with the plasticizer in the extruder (HUANG teaches the moisture-curable composition can be ; and - discharging the mixture from the extruder (HUANG teaches after the composition is mixed and vacuum de-gassed, it is then thereafter packaged to complete [Col. 12, lines 29-30], which Examiner is interpreting as discharging from the extruder).
Regarding claim 2, HUANG teaches: wherein the extruder is a co- rotating, intermeshing twin-screw extruder (HUANG teaches the components of the moisture-curable composition can be mixed in a continuous compounding extruder such as the twin screw Werner-Pfleiderer/Coperion extruder [Col. 12, lines 31-35]).
Regarding claim 5, HUANG teaches: wherein the silylated prepolymer has a main chain selected from among a main polyether chain, main polyether-polyurethane chain, main polyester chain, main polyester-polyurethane chain, main polyether- polyester-polyurethane chain, main polyolefin chain, main polyolefin- polyurethane chain, main polyether-polyolefin-polyurethane chain, main polyacrylate chain and main polyether-polyacrylate chain, and comprises two hydrolysable alkoxysilane terminal groups (HUANG teaches the precursor polymer from which the silylated polymer is derived can be any of those heretofore known for use and suitable precursor polymers include polyether polyols, polyester polyols [Col. 3, lines 55-65]). 
Regarding claim 8, HUANG teaches: wherein the plasticizer is or comprises a tackifying resin (HUANG teaches useful tackifiers and/or gums can be incorporated in the compositions and one example is MQ tackifier resin [Col. 11, lines 59-62]).
Regarding claim 11, HUANG teaches: wherein the adhesive composition is free of crosslinking catalyst (HUANG teaches optional components such as plasticizer and/or catalyst in 
Regarding claim 12, HUANG teaches: wherein the adhesive composition comprises a crosslinking catalyst, the method comprising the adding of the catalyst and mixing thereof with the plasticizer and silylated prepolymer (HUANG teaches catalyst can be selected from any compounds known to be useful for accelerating crosslinking in moisture-curable adhesive [Col. 11, lines 37-39]).
Regarding claim 16, HUANG teaches: also comprising one or more steps to add to the extruder one or more compounds selected from among antioxidants, moisture scavengers, thermoplastic polymers, plasticizers, paraffinic and naphthenic oils, waxes of a polyethylene homopolymer, waxes of a polyethylene and vinyl acetate copolymer, pigments, colouring agents and fillers (HUANG teaches the moisture-curable composition of the present invention can be combined with one or more optional components, e.g., polymer other than a moisture-curable silylated polymer of the invention, tackifier, gum, plasticizer, filler, surfactant, organic solvent, thixotropic agent, particulate material, moisture scavenger, isocyanate scavenger, crosslinker, adhesion promoter, U.V. stabilizer, catalyst etc. [Col. 9, lines 42-48]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. 8,138,297), hereinafter HUANG, in view of Böcker et al. (U.S. 4,092,089), hereinafter BOCKER.
Regarding claim 3, HUANG teaches all the limitations as stated above, but is silent as to: wherein the extruder has a geometry defined by the ratio of the outer diameter of the screws to the inner diameter of the screws, De/Di, being 1.3 to 1.8.
In the same field of endeavor, extruders, BOCKER teaches an intermeshing twin screw extruder has the screws with an outer diameter of 31.6 mm and the inner diameter of 16.8 mm (taking the outer diameter/inner diameter ratio (31.6/16.8) gives 1.88, which is close enough) [Col. 4, lines 48-52]. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the outer diameter/inner diameter ratio be 1.88 since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to make is possible to use very large differences in temperature between the heating medium and substances to be melted [Col. 3, lines 22-25]. See Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.). 
Regarding claim 4, BOCKER further teaches: wherein the length of the extruder is defined by a multiple of the diameter D of the screws, being 28D to 100D (BOCKER teaches the length is 770 mm and taking the length/inner diameter (700/16.8) would give a value of 41.7D which is between the claimed range [Col. 3, lines 22-25]).
Regarding claim 14, BOCKER further teaches: wherein the residence time of the plasticizer in the extruder is 0.1 to 3 minutes .
Claims 6-7, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. 8,138,297), hereinafter HUANG, in view of Boyer et al. (EP 2886575 B1, provided in the IDS of 3/5/2020), hereinafter BOYER.
Regarding claim 6, HUANG teaches all the limitations as stated above, but is silent as to: wherein the silylated prepolymer is a prepolymer of formula (1):  -2-

    PNG
    media_image1.png
    119
    507
    media_image1.png
    Greyscale

 wherein: - R1 is a divalent hydrocarbon radical having 5 to 15 carbon atoms and can be aromatic or aliphatic, linear, branched or cyclic; - R2 is a linear or branched, divalent alkylene radical having 1 to 4 carbon atoms; - R3 is a linear, divalent alkylene radical having 1 to 3 carbon atoms; - R4 and R5, the same or different, are each a linear or branched alkyl radical having 1 to 20 carbon atoms, with the possibility when there are several R4 or R5 radicals that they can be the same or different; - n is an integer such that the number average molecular weight of the block polyether of formula–[OR2]n– is between 300 Da and 30 kDa; - m1 is a zero or nonzero integer; - n and m1 are such that the number average molecular weight of the polymer of formula (1) is between 600 Da and 60 kDa; - p is an integer equal to 0, 1 or 2.
In the same field of endeavor, adhesive compositions, BOYER teaches the silylated prepolymer with formula (1) [0026]. BOYER teaches R1 is a divalent hydrocarbon radical having 5 to 14 carbon atoms which may be aromatic or aliphatic, linear, branched or cyclic, R2 represents a divalent linear or branched  alkylene radical comprising 2 to 4 carbon atoms, R3 represents a divalent linear or branched alkylene radical comprising 1 to 6 carbon atoms, R4 and R5, identical or different, each represent a linear or branched alkyl radical comprising from 1 to 4 2]n– ranges from 300 g/mole to 40,000 g/mole (which is the same as 300 Da to 40 kDa), m1 is zero or an integer such that the average molar mass of the polymer ranges from 500 g/mole to 50,000 g/mole (equivalent to 500 Da and 50 kDa), which overlaps with the claimed invention, p is an integer equal to 0, 1 or 2 [0026]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify HUANG, by substituting the silylated prepolymer with the silylated prepolymer of BOYER, in order to create an adhesive composition which, after crosslinking, resists the pressures, compressions and tractions which are applied to it [0030].
Regarding claim 7, HUANG teaches all the limitations as stated above, but is silent as to: wherein the silylated prepolymer is a polyether of formula (VI): 

    PNG
    media_image2.png
    110
    511
    media_image2.png
    Greyscale

wherein: - R1 is a divalent hydrocarbon radical having 5 to 15 carbon atoms and can be aromatic, aliphatic, linear, branched or cyclic; - R2 is a linear or branched, divalent alkylene radical having 1 to 4 carbon atoms; - R3 is a linear divalent alkylene radical having 1 to 3 carbon atoms;  - 3 -- R4 and R5, the same or different, are each a linear or branched alkyl radical having 1 to 4 carbon atoms, with the possibility when there are several R4 or R5 radicals that they can be the same or different; - R6 is a hydrogen atom, phenyl radical, 2-succinate radical or a linear, branched or cyclic alkyl radical having 1 to 6 carbon atoms; - n is an integer such that the number average molecular weight of the block polyether of formula–[OR2]n– is between 300 Da and 30 kDa; - m2 is a nonzero integer; - n and m2 are such that the number average molecular weight of the polymer of formula (VI) is between 600 Da and 60 kDa; - p is an integer equal to 0, 1 or 2.
In the same field of endeavor, adhesive compositions, BOYER teaches the silylated prepolymer with formula (VI) [0026]. BOYER teaches R1 is a divalent hydrocarbon radical having 5 to 14 carbon atoms which may be aromatic or aliphatic, linear, branched or cyclic, R2 represents a divalent linear or branched  alkylene radical comprising 2 to 4 carbon atoms, R3 represents a divalent linear or branched alkylene radical comprising 1 to 6 carbon atoms, R4 and R5, identical or different, each represent a linear or branched alkyl radical comprising from 1 to 4 carbon atoms, R6 represents a hydrogen atom, a phenyl radical or a linear, branched or cyclic alkyl radical comprising from 1 to 6 carbon atoms, n is an integer such that the average molar mass of the polyether block of formula–[OR2]n– ranges from 300 g/mole to 40,000 g/mole (which is the same as 300 Da to 40 kDa), m2 is an integer other than zero such that the average molar mass of the polymer ranges from 500 g/mole to 50,000 g/mole (equivalent to 500 Da and 50 kDa), which overlaps with the claimed invention, p is an integer equal to 0, 1 or 2 [0026]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify HUANG, by substituting the silylated prepolymer with the silylated prepolymer of BOYER, in order to create an adhesive composition which, after crosslinking, resists the pressures, compressions and tractions which are applied to it [0030].
Regarding claim 10, HUANG teaches: wherein the amount by weight of silylated prepolymer is 20 to 85 % and the amount by weight of plasticizer is 15 % to 80 %, relative to the weight of the adhesive composition (HUANG teaches plasticizer can present in the composition at a level of from 0 to 40, and preferably from 5 to 20 weight parts per 100 weight parts of the total composition [Col. 10, lines 13-16]. Subtracting the weight of the plasticizer of 5 to 20 
In the alternative, in the same field of endeavor, adhesive compositions, BOYER teaches preferably the adhesive composition comprises: from 30 to 80% by weight of at least one silylated polymer, and from 20 to 70% by weight of at least one filler relative to the total weight of the adhesive composition [0022]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify HUANG, by have the silylated polymer weight from 30 to 80%, as suggested by BOYER, in order to create an adhesive composition which, after crosslinking, resists the pressures, compressions and tractions which are applied to it [0030].
Regarding claim 13, BOYER further teaches: wherein the amount by weight of crosslinking catalyst is 0.01 % to 8 %, relative to the weight of the adhesive composition (BOYER teaches the adhesive composition essentially consists of: from 30 to 80% by weight of at least one silylated polymer, from 20 to 70% by weight of at least one filler, from 0.1 to 10% by weight of at least one other additive chosen from a rheological agent, a catalyst, etc., relative to the total weight of the adhesive composition [0040; 0074].).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. 8,138,297), hereinafter HUANG, in view of Poivet et al. (U.S. PGPUB 2011/0052912), hereinafter POIVET.
Regarding claim 9, HUANG teaches all of the limitations as stated above, but is silent as to: wherein the tackifying resin has a number average molecular weight of between 200 Da and 10 kDa and is selected from among: - (i) resins obtained by polymerization of terpene hydrocarbons and phenols, in the presence of Friedel-Crafts catalysts; - (ii) resins obtained with a method comprising polymerization of alpha-methyl styrene; - (iii) rosins of natural or modified origin, and the derivatives thereof hydrogenated, dimerized, polymerized or esterified by monoalcohols or polyols; - (iv) resins obtained by hydrogenation, polymerization or copolymerization of mixtures of unsaturated aliphatic hydrocarbons having about 5, 9 or 10 carbon atoms derived from petroleum fractions; - (v) terpene resins; - (vi) copolymers containing natural terpenes; and - (vii) acrylic resins having viscosity at 100 °C lower than 100 Pa.s.
In the same field of endeavor, tackifying resin, POIVET teaches a compatible tackifying resin, having a number-average molecular weight between 200 Da and 5 kDa [0024], chosen from the resins capable of being obtained: (i) by polymerization of terpene hydrocarbons and of phenols, in the presence of Friedel-Crafts catalysts [0025]; or else (ii) by polymerization of alpha-methyl styrene and optionally by reaction with phenols [0026; 0071]. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify HUANG, by using a tackifying resin, as suggested by POIVET, in order to obtain an adhesive composition heat-curable [0001].
Regarding claim 19, POIVET further teaches: wherein the temperature of the extruder, from the feed point of the plasticizer as far as the discharge point, increases from ambient temperature up to a maximum temperature Tmax when degassing the plasticizer, Tmax being between 150 °C and 220 °C (POIVET teaches a step of mixing in an air-free environment (vacuum), the polymer with the tackifying resin at a temperature between 50 and 170°C [0082], which Tmax would be 170°C) and then decreases down to a final temperature Tf when discharging of between ambient temperature and Tmax (POIVET teaches the composition is preheated to a temperature close to 100°C and then extruded [0118]).
Regarding claim 20, POIVET further teaches: wherein the temperature of the extruder when mixing the prepolymer with the plasticizer, Tm, is between Tf and Tmax (POIVET teaches the once the resin is thoroughly molten with tackifying resin, the polyurethane A is added once its heated at 160°C [0114]).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. 8,138,297), hereinafter HUANG, in view of Janssen et al. (U.S. PGPUB 2018/0112043), hereinafter JANSSEN.
Regarding claim 15, HUANG teaches all the limitations stated above, but is silent as to: wherein the plasticizer, after being degassed, contains an amount of water by weight less than or equal to 500 ppm and/or the plasticizer, before degassing, contains an amount of water by weight higher than or equal to 500 ppm.
In the same field of endeavor, extrusion, JANSSEN teaches the polymer composition exiting the extruder the polymer composition can comprise less than or equal to 500 part per million by weight (ppm) of water based on the total weight of the composition [0024]. The composition does get degassed [0089]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify HUANG, by having the amount of water be less than or equal to 500 ppm, as suggested by JANSSEN, in order to simultaneously removing solvents and trace impurities and increase product characteristics [0019].
Claim 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. 8,138,297), hereinafter HUANG, in view of Janke et al. (U.S. PGPUB 2010/0006221), hereinafter JANKE.
Regarding claim 17, HUANG teaches all the limitations stated above, but is silent as to: wherein the temperature of the extruder when degassing the plasticizer is 5 °C to 100 °C above the ring-and-ball softening temperature of the plasticizer measured according to standard ISO 4625.
In the same field of endeavor, adhesives, JANKE teaches the composition is melted between 85°C and 200°C, which overlaps with the claimed range [0113]. JANKE teaches all softening points are determined by the ring and ball method in accordance with DIN ISO 4625 [0022]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify HUANG, by having the composition melted between 85°C and 200°C and measured by ISO 4625, as suggested by JANKE, in order to make an adhesive of ultimate strength [0114].
Regarding claim 18, JANKE further teaches: also comprising one or more additional degassing operations (JANKE teaches there are two degassing processes as there are side degassers located in barrels 4 and 7 [0089].).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748